
	
		III
		111th CONGRESS
		1st Session
		S. RES. 57
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Baucus (for himself,
			 Mr. Leahy, Mr.
			 Isakson, Mr. Tester,
			 Mr. Kennedy, Mr. Durbin, Mr.
			 Reid, Mrs. Feinstein,
			 Mrs. Murray, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 5, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the first week of April 2009 as
		  National Asbestos Awareness Week.
	
	
		Whereas dangerous asbestos fibers are invisible and cannot
			 be smelled or tasted;
		Whereas the inhalation of airborne asbestos fibers can
			 cause significant damage;
		Whereas asbestos fibers can cause mesothelioma,
			 asbestosis, and other health problems;
		Whereas asbestos-related diseases can take 10 to 50 years
			 to present themselves;
		Whereas the expected survival time for those diagnosed
			 with mesothelioma is between 6 and 24 months;
		Whereas generally, little is known about late-stage
			 treatment of asbestos-related diseases, and there is no cure for such
			 diseases;
		Whereas early detection of asbestos-related diseases may
			 give some patients increased treatment options and might improve their
			 prognoses;
		Whereas the United States has reduced its consumption of
			 asbestos substantially, yet continues to consume almost 2,000 metric tons of
			 the fibrous mineral for use in certain products throughout the Nation;
		Whereas asbestos-related diseases have killed thousands of
			 people in the United States;
		Whereas exposure to asbestos continues, but safety and
			 prevention of asbestos exposure already has significantly reduced the incidence
			 of asbestos-related diseases and can further reduce the incidence of such
			 diseases;
		Whereas asbestos has been a cause of occupational
			 cancer;
		Whereas thousands of workers in the United States face
			 significant asbestos exposure;
		Whereas thousands of people in the United States die from
			 asbestos-related diseases every year;
		Whereas a significant percentage of all asbestos-related
			 disease victims were exposed to asbestos on naval ships and in
			 shipyards;
		Whereas asbestos was used in the construction of a
			 significant number of office buildings and public facilities built before
			 1975;
		Whereas people in the small community of Libby, Montana
			 have asbestos-related diseases at a significantly higher rate than the national
			 average and suffer from mesothelioma at a significantly higher rate than the
			 national average; and
		Whereas the establishment of a National Asbestos
			 Awareness Week will raise public awareness about the prevalence of
			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates the
			 first week of April 2009 as National Asbestos Awareness
			 Week;
			(2)urges the Surgeon
			 General to warn and educate people about the public health issue of asbestos
			 exposure, which may be hazardous to their health; and
			(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Office of the Surgeon General.
			
